Exhibit 10.29

 

 

KORN/FERRY INTERNATIONAL

EMPLOYEE STOCK PURCHASE PLAN

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page


--------------------------------------------------------------------------------

1.

   PURPOSE    1

2.

   DEFINITIONS    1

3.

   ELIGIBILITY    4

4.

   STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS    4

5.

   OFFERING PERIODS    4

6.

   PARTICIPATION    5

7.

   METHOD OF PAYMENT OF CONTRIBUTIONS    5

8.

   GRANT OF OPTION    7

9.

   EXERCISE OF OPTION    7

10.

   DELIVERY    8

11.

   TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS    8

12.

   ADMINISTRATION    9

13.

   DESIGNATION OF BENEFICIARY    10

14.

   TRANSFERABILITY    11

15.

   USE OF FUNDS; INTEREST    11

16.

   REPORTS    11

17.

   ADJUSTMENTS OF AND CHANGES IN THE STOCK    11

18.

   POSSIBLE EARLY TERMINATION OF PLAN AND OPTIONS    12

19.

   TERM OF PLAN; AMENDMENT OR TERMINATION    12

20.

   NOTICES    13

21.

   CONDITIONS UPON ISSUANCE OF SHARES    13

22.

   PLAN CONSTRUCTION    13

23.

   EMPLOYEES’ RIGHTS    14

24.

   MISCELLANEOUS    14

25.

   EFFECTIVE DATE    15

26.

   TAX WITHHOLDING    15

27.

   NOTICE OF SALE    16

28.

   ARBITRATION    16

 

- i -



--------------------------------------------------------------------------------

KORN/FERRY INTERNATIONAL

EMPLOYEE STOCK PURCHASE PLAN

 

The following constitute the provisions of the Korn/Ferry International Employee
Stock Purchase Plan (the “Plan”).

 

1.   PURPOSE

 

The purpose of this Plan is to assist Eligible Employees in acquiring a stock
ownership interest in the Corporation, at a favorable price and upon favorable
terms, pursuant to a plan which is intended to qualify as an “employee stock
purchase plan” under Section 423 of the Code. This Plan is also intended to
encourage Eligible Employees to remain in the employ of the Corporation (or a
Subsidiary which may be designated by the Committee as “Participating
Subsidiary”) and to provide them with an additional incentive to advance the
best interests of the Corporation.

 

 

2.   DEFINITIONS

 

Capitalized terms used herein which are not otherwise defined shall have the
following meanings.

 

“Account” means the bookkeeping account maintained by the Corporation, or by a
recordkeeper on behalf of the Corporation, for a Participant pursuant to Section
7(a).

 

“Board” means the Board of Directors of the Corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the committee appointed by the Board to administer this Plan
pursuant to Section 12.

 

“Common Stock” means the Common Stock, par value $0.01 per share, of the
Corporation, and such other securities or property as may become the subject of
Options pursuant to an adjustment made under Section 17.

 

“Company” means, collectively, the Corporation, its Parent and its Subsidiaries
(if any).

 

“Compensation” means an Eligible Employee’s regular gross pay. Compensation
includes any amounts contributed as salary reduction contributions to a plan
qualifying under Section 401(k), 125 or 129 of the Code. Any other form of
remuneration is excluded from Compensation, including (but not limited to) the
following: bonuses (including sign-on and continuation bonuses), overtime
payments, commissions, prizes, awards, relocation or housing allowances, stock
option exercises, stock appreciation rights, restricted stock exercises,
performance awards, auto allowances, tuition reimbursement and other

 

1



--------------------------------------------------------------------------------

forms of imputed income, incentive compensation, special payments, fees and
allowances. Notwithstanding the foregoing, Compensation shall not include any
amounts deferred under or paid from any nonqualified deferred compensation plan
maintained by the Company.

 

“Contributions” means all bookkeeping amounts credited to the Account of a
Participant pursuant to Section 7(a).

 

“Corporation” means Korn/Ferry International, a Delaware corporation, and its
successors.

 

“Effective Date” means October 1, 2003, the date designated by the Board upon
its adoption of this Plan.

 

“Eligible Employee” means any employee of the Corporation, or of any Subsidiary
which has been designated in writing by the Committee as a “Participating
Subsidiary” (including any Subsidiaries which have become such after the date
that this Plan is approved by the stockholders of the Corporation).
Notwithstanding the foregoing, “Eligible Employee” shall not include any
employee:

 

  (a)   who has been employed by the Corporation or a Subsidiary for less than
six months; or

 

  (b)   whose customary employment is for 20 hours or less per week.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Exercise Date” means, with respect to an Offering Period, the last day of that
Offering Period.

 

“Fair Market Value” on any date means:

 

  (a)   if the Common Stock is listed on the New York Stock Exchange or on
another national securities exchange, the closing price of a Share on the New
York Stock Exchange or such other exchange on such date, or, if there is no
trading of the Common Stock as quoted on the New York Stock Exchange or such
other exchange on such date, then the closing price of a Share as quoted on the
New York Stock Exchange or such other exchange on the next preceding date on
which there was trading in the Shares;

 

  (b)   if the Common Stock is not listed or admitted to trade on a national
securities exchange, the last/closing price for a Share on such date, as
furnished by the National Association of Securities Dealers, Inc. (“NASD”)
through the NASDAQ National Market Reporting System or a similar organization if
the NASD is no longer reporting such information;

 

2



--------------------------------------------------------------------------------

  (c)   if the Common Stock is not listed or admitted to trade on a national
securities exchange and is not reported on the National Market Reporting System,
the mean between the bid and asked price for a Share on such date, as furnished
by the NASD or a similar organization; or

 

  (d)   if the Common Stock is not listed or admitted to trade on a national
securities exchange, is not reported on the National Market Reporting System and
if bid and asked prices for the Common Stock are not furnished by the NASD or a
similar organization, the value as established by the Committee at such time for
purposes of this Plan.

 

“Grant Date” means the first day of each Offering Period, as determined by the
Committee and announced to potential Eligible Employees.

 

“Offering Period” means the six-consecutive month period commencing on each
Grant Date; provided, however, that the Committee may declare, as it deems
appropriate and in advance of the applicable Offering Period, a shorter (not to
be less than three months) Offering Period or a longer (not to exceed 27 months)
Offering Period; provided further that the Grant Date for an Offering Period may
not occur on or before the Exercise Date for the immediately preceding Offering
Period.

 

“Option” means the stock option to acquire Shares granted to a Participant
pursuant to Section 8.

 

“Option Price” means the per share exercise price of an Option as determined in
accordance with Section 8(b).

 

“Parent” means any corporation (other than the Corporation) in an unbroken chain
of corporations ending with the Corporation in which each corporation (other
than the Corporation) owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one or more of the other corporations in
the chain.

 

“Participant” means an Eligible Employee who has elected to participate in this
Plan and who has filed a valid and effective Subscription Agreement to make
Contributions pursuant to Section 6.

 

“Plan” means this Korn/Ferry International Employee Stock Purchase Plan, as
amended from time to time.

 

“Rule 16b-3” means Rule 16b-3 as promulgated by the Securities Exchange
Commission under Section 16, as amended from time to time.

 

“Share” means a share of Common Stock.

 

“Subscription Agreement” means the written agreement filed by an Eligible
Employee with the Corporation pursuant to Section 6 to participate in this Plan.

 

3



--------------------------------------------------------------------------------

“Subsidiary” means any corporation (other than the Corporation) in an unbroken
chain of corporations (beginning with the Corporation) in which each corporation
(other than the last corporation) owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one or more of the other
corporations in the chain.

 

3.   ELIGIBILITY

 

Any person employed as an Eligible Employee as of a Grant Date shall be eligible
to participate in this Plan during the Offering Period in which such Grant Date
occurs, subject to the Eligible Employee satisfying the requirements of Section
6.

 

 

4.   STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS

 

  (a)   Subject to the provisions of Section 17, the capital stock that may be
delivered under this Plan will be shares of the Corporation’s authorized but
unissued Common Stock and any of its shares of Common Stock held as treasury
shares. The maximum number of Shares that may be delivered pursuant to Options
granted under this Plan is 1,500,000 Shares, subject to adjustments pursuant to
Section 17 (the “Plan Limit”).

 

In the event that all of the Shares made available under this Plan are
subscribed prior to the expiration of this Plan, this Plan shall terminate at
the end of that Offering Period and the Shares available shall be allocated for
purchase by Participants in that Offering Period on a pro-rata basis determined
with respect to Participants’ Account balances.

 

  (b)   The maximum number of Shares that any one individual may acquire upon
exercise of his or her Option with respect to any one Offering Period is 12,500,
subject to adjustments pursuant to Section 17 (the “Individual Limit”);
provided, however, that the Committee may amend such Individual Limit, effective
no earlier than the first Offering Period commencing after the adoption of such
amendment, without stockholder approval. The Individual Limit shall be
proportionately adjusted for any Offering Period of less than six months, and
may, at the discretion of the Committee, be proportionately increased for any
Offering Period of greater than six months.

 

 

5.   OFFERING PERIODS

 

During the term of this Plan, the Corporation will offer Options to purchase
Shares in each Offering Period to all Participants in that Offering Period.
Unless otherwise specified by the Committee in advance of the Offering Period,
an Offering Period that commences on or about July 1 will end the following
December 31 and an Offering Period that commences on or about January 1 will end
the following June 30. Each Option shall become effective on the Grant Date. The
term of each Option shall be the duration of the related Offering Period and
shall end on the Exercise Date. The first Offering Period shall commence as of a
date determined by the Board or Committee, but

 

4



--------------------------------------------------------------------------------

no earlier than the Effective Date. Offering Periods shall continue until this
Plan is terminated in accordance with Section 18 or 19, or, if earlier, until no
Shares remain available for Options pursuant to Section 4.

 

 

6.   PARTICIPATION

 

  (a)   An Eligible Employee may become a participant in this Plan by completing
a Subscription Agreement on a form approved by and in a manner prescribed by the
Committee (or its delegate). To become effective, a Subscription Agreement must
be signed by the Eligible Employee and filed with the Corporation at the time
specified by the Committee, but in all cases prior to the start of the Offering
Period with respect to which it is to become effective, and must set forth a
whole percentage (or, if the Committee so provides, a stated amount) of the
Eligible Employee’s Compensation to be credited to the Participant’s Account as
Contributions each pay period.

 

  (b)   Notwithstanding the foregoing, a Participant’s Contribution election
shall be subject to the following limitations:

 

(i)    the 5% ownership and the $25,000 annual purchase limitations set forth in
Section 8(c);

 

(ii)    a Participant may not elect to contribute more than fifteen percent
(15%) of his or her Compensation each pay period as Plan Contributions,
provided, however, that the Committee shall have discretion to establish a
higher contribution percentage limit for any Offering Period that is less than
six (6) months; and

 

(iii)    such other limits, rules, or procedures as the Committee may prescribe.

 

  (c)   Subscription Agreements shall contain the Eligible Employee’s
authorization and consent to the Corporation’s withholding from his or her
Compensation the amount of his or her Contributions. An Eligible Employee must
execute and file with the Corporation a new Subscription Agreement, and his or
her participation election and withholding consent thereon, for each Offering
Period as a condition for participation in that Offering Period, unless the
Committee expressly adopts a policy allowing Subscription Agreements to remain
in effect for subsequent Offering Periods. If the Committee adopts such a
policy, Subscription Agreements will remain in effect for subsequent Offering
Periods until (i) the Eligible Employee’s participation terminates pursuant to
the terms hereof, or (ii) the Eligible Employee files a new Subscription
Agreement that becomes effective.

 

 

7.   METHOD OF PAYMENT OF CONTRIBUTIONS

 

  (a)   The Corporation shall maintain on its books, or cause to be maintained
by a recordkeeper, an Account in the name of each Participant. The Compensation

 

5



--------------------------------------------------------------------------------

elected to be applied as Contributions by a Participant shall be deducted from
such Participant’s Compensation on each payday during the period for payroll
deductions set forth below and such payroll deductions shall be credited to that
Participant’s Account as soon as administratively practicable after such date. A
Participant may not make any additional payments to his or her Account. A
Participant’s Account shall be reduced by any amounts used to pay the Option
Price of Shares acquired, or by any other amounts distributed pursuant to the
terms hereof.

 

  (b)   Subject to such other rules as the Committee may adopt, payroll
deductions with respect to an Offering Period shall commence as of the first pay
date which coincides with or immediately follows the applicable Grant Date and
shall end on the last pay date which coincides with or immediately precedes the
applicable Exercise Date, unless sooner terminated by the Participant as
provided in this Section 7 or until his or her participation terminates pursuant
to Section 11.

 

  (c)   A Participant may terminate his or her Contributions during an Offering
Period (and receive a distribution of the balance of his or her Account in
accordance with Section 11) by completing and filing with the Corporation, in
such form and on such terms as the Committee (or its delegate) may prescribe, a
written withdrawal form which shall be signed by the Participant. Such
termination shall be effective as soon as administratively practicable after its
receipt by the Corporation. A withdrawal election pursuant to this Section 7(c)
with respect to an Offering Period shall only be effective, however, if it is
received by the Corporation prior to the Exercise Date of that Offering Period
(or such earlier deadline that the Committee may reasonably require to process
the withdrawal prior to the applicable Exercise Date). Partial withdrawals of
Accounts, and other modifications or suspensions of Subscription Agreements,
except as provided in Section 7(e) or 7(f), are not permitted.

 

  (d)   During leaves of absence approved by the Corporation and meeting the
requirements of Regulation Section 1.421-7(h)(2) under the Code, a Participant
may continue participation in this Plan by cash payments to the Corporation on
his normal paydays equal to the reduction in his Plan Contributions caused by
his leave.

 

  (e)   A Participant may increase or decrease the level of his or her
Contributions (within Plan limits) by completing and filing with the
Corporation, on such terms as the Committee (or its delegate) may prescribe, a
new Subscription Agreement which indicates such election. Subject to any other
timing requirements that the Committee may impose, an election pursuant to this
Section 7(e) shall be effective with the first Offering Period that commences
after the Corporation’s receipt of such election.

 

  (f)   A Participant may discontinue (but not increase or otherwise decrease
the level of) his or her Contributions, by filing with the Corporation, on such
terms as the Committee (or its delegate) may prescribe, a new Subscription
Agreement that

 

6



--------------------------------------------------------------------------------

indicates such election. Unless otherwise provided by the Committee, an election
pursuant to this Section 7(f) shall be effective no earlier than the first
payroll period that starts after the Corporation’s receipt of such election.

 

 

8.   GRANT OF OPTION

 

  (a)   On each Grant Date, each Eligible Employee who is a participant during
that Offering Period shall be granted an Option to purchase a number of Shares.
The Option shall be exercised on the Exercise Date. The number of Shares subject
to the Option shall be determined by dividing the Participant’s Account balance
as of the applicable Exercise Date by the Option Price, subject to the maximum
determined pursuant to Section 4(b).

 

  (b)   The Option Price per Share of the Shares subject to an Option for an
Offering Period shall be the lesser of: (i) 85% of the Fair Market Value of a
Share on the applicable Grant Date; or (ii) 85% of the Fair Market Value of a
Share on the applicable Exercise Date.

 

  (c)   Notwithstanding anything else contained herein, a person who is
otherwise an Eligible Employee shall not be granted any Option (or any Option
granted shall be subject to compliance with the following limitations) or other
right to purchase Shares under this Plan to the extent:

 

(i)    it would, if exercised, cause the person to own “stock” (as such term is
defined for purposes of Section 423(b)(3) of the Code) possessing 5% or more of
the total combined voting power or value of all classes of stock of the
Corporation, or of any Parent, or of any Subsidiary; or

 

(ii)    such Option causes such individual to have rights to purchase stock
under this Plan and any other plan of the Corporation, any Parent, or any
Subsidiary which is qualified under Section 423 of the Code which accrue at a
rate which exceeds $25,000 of the fair market value of the stock of the
Corporation, of any Parent, or of any Subsidiary (determined at the time the
right to purchase such Stock is granted, before giving effect to any discounted
purchase price under any such plan) for each calendar year in which such right
is outstanding at any time.

 

For purposes of the foregoing, a right to purchase stock accrues when it first
become exercisable during the calendar year. In determining whether the stock
ownership of an Eligible Employee equals or exceeds the 5% limit set forth
above, the rules of Section 424(d) of the Code (relating to attribution of stock
ownership) shall apply, and stock which the Eligible Employee may purchase under
outstanding options shall be treated as stock owned by the Eligible Employee.

 

 

9.   EXERCISE OF OPTION

 

Unless a Participant’s Plan participation is terminated as provided in Section
11, his or

 

7



--------------------------------------------------------------------------------

her Option for the purchase of Shares shall be exercised automatically on the
Exercise Date for that Offering Period, without any further action on the
Participant’s part, and the maximum number of whole Shares subject to such
Option (subject to the Individual Limit set forth in Section 4(b) and the
limitations contained in Section 8(c)) shall be purchased at the Option Price
with the balance of such Participant’s Account.

 

If any amount which is not sufficient to purchase a whole Share remains in a
Participant’s Account after the exercise of his or her Option on the Exercise
Date: (i) such amount shall be credited to such Participant’s Account for the
next Offering Period, if he or she is then a Participant; or (ii) if such
Participant is not a Participant in the next Offering Period, or if the
Committee so elects, such amount shall be refunded to such Participant as soon
as administratively practicable after such date. If the Share limit of Section
4(a) is reached, any amount that remains in a Participant’s Account after the
exercise of his or her Option on the Exercise Date to purchase the number of
Shares that he or she is allocated shall be refunded to the Participant as soon
as administratively practicable after such date.

 

If any amount which exceeds the Individual Limit set forth in Section 4(b) or
one of the limitations set forth in Section 8(c) remains in a Participant’s
Account after the exercise of his or her Option on the Exercise Date, such
amount shall be refunded to the Participant as soon as administratively
practicable after such date.

 

 

10.   DELIVERY

 

As soon as administratively practicable after the Exercise Date, the Corporation
shall deliver to each Participant a certificate representing the Shares
purchased upon exercise of his or her Option. The Corporation may make available
an alternative arrangement for delivery of Shares to a recordkeeping service.
The Committee (or its delegate), in its discretion, may either require or permit
Participants to elect that such certificates representing the Shares purchased
or to be purchased under the Plan be delivered to such recordkeeping service. In
the event the Corporation is required to obtain from any commission or agency
authority to issue any such certificate, the Corporation will seek to obtain
such authority. If the Corporation is unable to obtain from any such commission
or agency authority which counsel for the Corporation deems necessary for the
lawful issuance of any such certificate, or if for any other reason the
Corporation can not issue or deliver Shares and satisfy Section 21, the
Corporation shall be relieved from liability to any Participant except that the
Corporation shall return to each Participant the amount of the balance credited
to his or her Account.

 

 

11.   TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS

 

  (a)   Except as provided in the next paragraph, if a Participant ceases to be
an Eligible Employee for any reason, or if the Participant elects to terminate
and withdraw Contributions pursuant to Section 7(c), at any time prior to the
last day of an Offering Period in which he or she participates, such
Participant’s Account shall be paid to him or her in cash (or, in the event of
the Participant’s death, to the person or persons entitled thereto under Section
13 in cash) as soon as

 

8



--------------------------------------------------------------------------------

administratively practicable but in no event more than sixty (60) days following
such cessation or such election, and such Participant’s Option and participation
in the Plan shall be automatically terminated.

 

If a Participant (i) ceases to be an Eligible Employee during an Offering Period
but remains an employee of the Company through the Exercise Date, (ii)
discontinues Contributions pursuant to Section 7(f), or (iii) during an Offering
Period commences a sick leave, military leave, or other leave of absence
approved by the Company, and the leave meets the requirements of Treasury
Regulation Section 1.421-7(h)(2) and the Participant is an employee of the
Company or on such leave as of the applicable Exercise Date, such Participant’s
Contributions shall cease (subject to Section 7(d)), and the Contributions
previously credited to the Participant’s Account for that Offering Period shall
be used to exercise the Participant’s Option as of the applicable Exercise Date
in accordance with Section 9 (unless the Participant makes a timely election to
terminate and withdraw Contributions in accordance with Section 7(c), in which
case such Participant’s Account shall be paid to him or her in cash in
accordance with the foregoing paragraph).

 

  (b)   A Participant’s termination from Plan participation precludes the
Participant from again participating in this Plan during that Offering Period.
However, such termination shall not have any effect upon his or her ability to
participate in any succeeding Offering Period, provided that the applicable
eligibility and participation requirements are again then met. A Participant’s
termination from Plan participation shall be deemed to be a revocation of that
Participant’s Subscription Agreement and such Participant must file a new
Subscription Agreement to resume Plan participation in any succeeding Offering
Period.

 

  (c)   For purposes of this Plan, if a Participating Subsidiary ceases to be a
Subsidiary, each person employed by that Subsidiary will be deemed to have
terminated employment for purposes of this Plan and will no longer be an
Eligible Employee, unless the person continues as an Eligible Employee in
respect of another Company entity.

 

 

12.   ADMINISTRATION

 

  (a)   The Board shall appoint the Committee, which shall be composed of not
less than two members of the Board. The Board may, at any time, increase or
decrease the number of members of the Committee, may remove from membership on
the Committee all or any portion of its members, and may appoint such person or
persons as it desires to fill any vacancy existing on the Committee, whether
caused by removal, resignation, or otherwise. The Board may also, at any time,
assume the administration of this Plan, in which case references to the
“Committee” shall be deemed to be references to the Board.

 

  (b)   The Committee shall supervise and administer this Plan and shall have
full power and discretion to adopt, amend and rescind any rules deemed desirable
and

 

9



--------------------------------------------------------------------------------

appropriate for the administration of this Plan and not inconsistent with the
terms of this Plan, and to make all other determinations necessary or advisable
for the administration of this Plan. The Committee shall act by majority vote or
by unanimous written consent. No member of the Committee shall be entitled to
act on or decide any matter relating solely to himself or herself or solely to
any of his or her rights or benefits under this Plan. The Committee shall have
full power and discretionary authority to construe and interpret the terms and
conditions of this Plan, which construction or interpretation shall be final and
binding on all parties including the Company, Participants and beneficiaries.
The Committee may delegate ministerial non-discretionary functions to third
parties, including individuals who are officers or employees of the Corporation.

 

  (c)   Subject only to compliance with the express provisions hereof, the Board
and Committee may act in their absolute discretion in matters within their
authority related to this Plan. Any action taken by, or inaction of, the
Corporation, any Participating Subsidiary, the Board or the Committee relating
or pursuant to this Plan shall be within the absolute discretion of that entity
or body and will be conclusive and binding upon all persons. In making any
determination or in taking or not taking any action under this Plan, the Board
or Committee, as the case may be, may obtain and may rely on the advice of
experts, including professional advisors to the Corporation. No member of the
Board or Committee, or officer or agent of the Company, will be liable for any
action, omission or decision under the Plan taken, made or omitted in good
faith.

 

 

13.   DESIGNATION OF BENEFICIARY

 

  (a)   A Participant shall file, on a form and in a manner prescribed by the
Committee (or its delegate), a written designation of a beneficiary who is to
receive any Shares or cash from such Participant’s Account under this Plan in
the event of such Participant’s death. If a Participant’s death occurs
subsequent to the end of an Offering Period but prior to the delivery to him or
her of any Shares deliverable under the terms of this Plan, such Shares and any
remaining balance of such Participant’s Account shall be paid to such
beneficiary (or such other person as set forth in Section 13(b)) as soon as
administratively practicable after the Corporation receives notice (in a form
acceptable to the Committee) of such Participant’s death and any outstanding
unexercised Option shall terminate. If a Participant’s death occurs at any other
time, the balance of such Participant’s Account shall be paid to such
beneficiary (or such other person as set forth in Section 13(b)) in cash as soon
as administratively practicable after the Corporation receives notice of such
Participant’s death and such Participant’s Option shall terminate. If a
Participant is married and the designated beneficiary is not his or her spouse,
spousal consent shall be required for such designation to be effective unless it
is established (to the satisfaction of the Committee or its delegate) that there
is no spouse or that the spouse cannot be located. The Committee may rely on the
last designation of a beneficiary filed by a Participant in accordance with this
Plan.

 

10



--------------------------------------------------------------------------------

  (b)   Beneficiary designations may be changed by the Participant (and his or
her spouse, if required) at any time on forms provided and in the manner
prescribed by the Committee (or its delegate). If a Participant dies with no
validly designated beneficiary under this Plan who is living at the time of such
Participant’s death, the Corporation shall deliver all Shares and/or cash
payable pursuant to the terms hereof to the executor or administrator of the
estate of the Participant, or if no such executor or administrator has been
appointed, the Corporation, in its discretion, may deliver such Shares and/or
cash to the spouse or to any one or more dependents or relatives of the
Participant, or if no spouse, dependent or relative is known to the Corporation,
then to such other person as the Corporation may designate.

 

 

14.   TRANSFERABILITY

 

Neither Contributions credited to a Participant’s Account nor any Options or
rights with respect to the exercise of Options or right to receive Shares under
this Plan may be anticipated, alienated, encumbered, assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution, or as provided in Section 13) by the Participant. Any
such attempt at anticipation, alienation, encumbrance, assignment, transfer,
pledge or other disposition shall be without effect and all amounts shall be
paid and all Shares shall be delivered in accordance with the provisions of this
Plan. Amounts payable or Shares deliverable pursuant to this Plan shall be paid
or delivered only to the Participant or, in the event of the Participant’s
death, to the Participant’s beneficiary pursuant to Section 13.

 

 

15.   USE OF FUNDS; INTEREST

 

All Contributions received or held by the Corporation under this Plan will be
included in the general assets of the Corporation and may be used for any
corporate purpose. Notwithstanding anything else contained herein to the
contrary, no interest will be paid to any Participant or credited to his or her
Account under this Plan (in respect of Account balances, refunds of Account
balances, or otherwise).

 

 

16.   REPORTS

 

Statements shall be provided to Participants as soon as administratively
practicable following each Exercise Date. Each Participant’s statement shall set
forth, as of such Exercise Date, that Participant’s Account balance immediately
prior to the exercise of his or her Option, the Option Price, the number of
whole Shares purchased and his or her remaining Account balance, if any.

 

 

17.   ADJUSTMENTS OF AND CHANGES IN THE STOCK

 

Upon or in contemplation of any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend), or reverse stock
split; any merger, combination, consolidation, or other reorganization;
split-up, spin-off, or any similar extraordinary dividend distribution in
respect of the Common Stock (whether in the form of securities or property); any
exchange of Common Stock or other securities of the

 

11



--------------------------------------------------------------------------------

Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; or a sale of substantially all the assets of the
Corporation as an entirety occurs; then the Committee shall, in such manner, to
such extent (if any) and at such time as it deems appropriate and equitable in
the circumstances:

 

  (a)   proportionately adjust any or all of (i) the number and type of Shares
or the number and type of other securities that thereafter may be made the
subject of Options (including the specific maxima and numbers of Shares set
forth elsewhere in this Plan), (ii) the number, amount and type of Shares (or
other securities or property) subject to any or all outstanding Options, (iii)
the Option Price of any or all outstanding Options, or (iv) the securities, cash
or other property deliverable upon exercise of any outstanding Options; or

 

  (b)   make provision for a cash payment or for the substitution or exchange of
any or all outstanding Options for cash, securities or property to be delivered
to the holders of any or all outstanding Options based upon the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event.

 

The Committee may adopt such valuation methodologies for outstanding Options as
it deems reasonable in the event of a cash or property settlement and, without
limitation on other methodologies, may base such settlement solely upon the
excess (if any) of the amount payable upon or in respect of such event over the
exercise or strike price of the Option.

 

In any of such events, the Committee may take such action sufficiently prior to
such event to the extent that the Committee deems the action necessary to permit
the Participant to realize the benefits intended to be conveyed with respect to
the underlying shares in the same manner as is or will be available to
stockholders generally.

 

 

18.   POSSIBLE EARLY TERMINATION OF PLAN AND OPTIONS

 

Upon a dissolution of the Corporation, or any other event described in Section
17 that the Corporation does not survive, the Plan shall terminate, and if such
event occurs prior to the last day of an Offering Period, any outstanding Option
granted with respect to that Offering Period shall also terminate. However,
termination of the Plan or of any Option under this Section 18 shall be subject
to any provision that has been expressly made by the Board for the survival,
substitution, assumption, exchange or other settlement of the Plan and Options.
In the event a Participant’s Option is terminated pursuant to this Section 18
without a provision having been made by the Board for a substitution, exchange
or other settlement of the Option, such Participant’s Account shall be paid to
him or her in cash without interest.

 

 

19.   TERM OF PLAN; AMENDMENT OR TERMINATION

 

  (a)   This Plan shall become effective as of the Effective Date. No new
Offering Periods shall commence on or after the day before the tenth anniversary
of the Effective Date and this Plan shall terminate as of the Exercise Date on
or

 

12



--------------------------------------------------------------------------------

immediately following such date unless sooner terminated pursuant to Section 4,
Section 18, or this Section 19.

 

  (b)   The Board may, at any time, terminate or, from time to time, amend,
modify or suspend this Plan, in whole or in part, without notice (including,
without limitation, the limits of Sections 4(b), 6(b)(ii), and 6(b)(iii)).
Stockholder approval for any amendment or modification shall not be required,
except to the extent required by applicable law or required under Section 423 of
the Code in order to preserve the intended tax consequences of this Plan, or
otherwise deemed necessary or advisable by the Board. No Options may be granted
during any suspension of this Plan or after the termination of this Plan, but
the Committee will retain jurisdiction as to Options then outstanding in
accordance with the terms of this Plan. No amendment, modification, or
termination pursuant to this Section 19(b) shall, without written consent of the
Participant, affect in any manner materially adverse to the Participant any
rights or benefits of such Participant or obligations of the Corporation under
any Option granted under this Plan prior to the effective date of such change.
Changes contemplated by Section 17 or Section 18 shall not be deemed to
constitute changes or amendments requiring Participant consent. Notwithstanding
the foregoing, the Committee shall have the right to designate from time to time
the Subsidiaries whose employees may be eligible to participate in this Plan and
such designation shall not constitute any amendment to this Plan requiring
stockholder approval.

 

 

20.   NOTICES

 

All notices or other communications by a Participant to the Corporation
contemplated by this Plan shall be deemed to have been duly given when received
in the form and manner specified by the Committee (or its delegate) at the
location, or by the person, designated by the Committee (or its delegate) for
that purpose.

 

 

21.   CONDITIONS UPON ISSUANCE OF SHARES

 

This Plan, the granting of Options under this Plan and the offer, issuance and
delivery of Shares are subject to compliance with all applicable federal and
state laws, rules and regulations (including but not limited to state and
federal securities laws) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Corporation and as a
condition precedent to the exercise of his or her Option, provide such
assurances and representations to the Corporation as the Committee may deem
necessary or desirable to assure compliance with all applicable legal and
accounting requirements.

 

 

22.   PLAN CONSTRUCTION

 

  (a)   It is the intent of the Corporation that transactions involving Options
under this Plan in the case of Participants who are or may be subject to the
prohibitions of Section 16 of the Exchange Act satisfy the requirements for
applicable

 

13



--------------------------------------------------------------------------------

exemptions under Rule 16 promulgated by the Securities Exchange Commission under
Section 16 of the Exchange Act so that such persons (unless they otherwise
agree) will be entitled to the exemptive relief of Rule 16b-3 or other exemptive
rules under Section 16 of the Exchange Act in respect of those transactions and
will not be subject to avoidable liability thereunder.

 

  (b)   This Plan and Options are intended to qualify under Section 423 of the
Code.

 

  (c)   If any provision of this Plan or of any Option would otherwise frustrate
or conflict with the intents expressed above, that provision to the extent
possible shall be interpreted so as to avoid such conflict. If the conflict
remains irreconcilable, the Committee may disregard the provision if it
concludes that to do so furthers the interest of the Corporation and is
consistent with the purposes of this Plan as to such persons in the
circumstances.

 

 

23.   EMPLOYEES’ RIGHTS

 

  (a)   Nothing in this Plan (or in any other documents related to this Plan)
will confer upon any Eligible Employee or Participant any right to continue in
the employ or other service of the Company, constitute any contract or agreement
of employment or other service or effect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Company to change
such person’s compensation or other benefits or to terminate his or her
employment or other service with or without cause. Nothing contained in this
Section 23(a), however, is intended to adversely affect any express independent
right of any such person under a separate employment or service contract other
than a Subscription Agreement.

 

  (b)   No Participant or other person will have any right, title or interest in
any fund or in any specific asset (including Shares) of the Company by reason of
any Option hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan will create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Company and any
Participant or other person. To the extent that a Participant or other person
acquires a right to receive payment pursuant to this Plan, such right will be no
greater than the right of any unsecured general creditor of the Corporation. No
special or separate reserve, fund or deposit will be made to assure any such
payment.

 

  (c)   A Participant will not be entitled to any privilege of stock ownership
as to any Shares not actually delivered to and held of record by the
Participant. No adjustment will be made for dividends or other rights as a
stockholder for which a record date is prior to such date of delivery.

 

 

24.   MISCELLANEOUS

 

  (a)   This Plan, the Options, and related documents shall be governed by, and
construed in accordance with, the laws of the State of Delaware. If any
provision

 

14



--------------------------------------------------------------------------------

shall be held by a court of competent jurisdiction to be invalid and
unenforceable, the remaining provisions of this Plan shall continue in effect.

 

  (b)   Captions and headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such captions and headings shall not be
deemed in any way material or relevant to the construction of interpretation of
this Plan or any provision hereof.

 

  (c)   The adoption of this Plan shall not affect any other Company
compensation or incentive plans in effect. Nothing in this Plan will limit or be
deemed to limit the authority of the Board or Committee (i) to establish any
other forms of incentives or compensation for employees of the Company (with or
without reference to the Common Stock), or (ii) to grant or assume options
(outside the scope of and in addition to those contemplated by this Plan) in
connection with any proper corporate purpose; to the extent consistent with any
other plan or authority.

 

  (d)   Benefits received by a Participant under an Option granted pursuant to
this Plan shall not be deemed a part of the Participant’s compensation for
purposes of the determination of benefits under any other employee welfare or
benefit plans or arrangements, if any, provided by the Company, except where the
Committee or the Board expressly otherwise provides or authorizes in writing.

 

 

25.   EFFECTIVE DATE

 

Notwithstanding anything else contained herein to the contrary, the
effectiveness of this Plan is subject to the approval of this Plan by the
stockholders of the Corporation within twelve months of the Effective Date.
Notwithstanding anything else contained herein to the contrary, no Shares shall
be issued or delivered under this Plan until such stockholder approval is
obtained and, if such stockholder approval is not obtained within such
twelve-month period of time, all Contributions credited to a Participant’s
Account hereunder shall be refunded to such Participant (without interest) as
soon as practicable after the end of such twelve-month period.

 

 

26.   TAX WITHHOLDING

 

Notwithstanding anything else contained in this Plan herein to the contrary, the
Company may deduct from a Participant’s Account balance as of an Exercise Date,
before the exercise of the Participant’s Option is given effect on such date,
the amount of any taxes which the Company reasonably determines it may be
required to withhold with respect to such exercise. In such event, the maximum
number of whole Shares subject to such Option (subject to the other limits set
forth in this Plan) shall be purchased at the Option Price with the balance of
the Participant’s Account (after reduction for the tax withholding amount).

 

Should the Company for any reason be unable, or elect not to, satisfy its tax
withholding obligations in the manner described in the preceding paragraph with
respect to a Participant’s exercise of an Option, or should the Company
reasonably determine that it has a tax withholding obligation with respect to a
disposition of Shares acquired pursuant

 

15



--------------------------------------------------------------------------------

to the exercise of an Option prior to satisfaction of the holding period
requirements of Section 423 of the Code, the Company shall have the right at its
option to (i) require the Participant to pay or provide for payment of the
amount of any taxes which the Company reasonably determines that it is required
to withhold with respect to such event or (ii) deduct from any amount otherwise
payable to or for the account of the Participant the amount of any taxes which
the Company reasonably determines that it is required to withhold with respect
to such event.

 

 

27.   NOTICE OF SALE

 

Any person who has acquired Shares under this Plan shall give prompt written
notice to the Corporation of any sale or other transfer of the Shares if such
sale or transfer occurs (i) within the two-year period after the Grant Date of
the Offering Period with respect to which such Shares were acquired, or (ii)
within the twelve-month period after the Exercise Date of the Offering Period
with respect to which such Shares were acquired.

 

 

28.   ARBITRATION

 

Any controversy arising out of or relating to this Plan, and/or the Subscription
Agreement, their enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of their provisions, or any
other controversy arising out of or related to the Option, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in Los Angeles County, California, before a sole arbitrator selected
from Judicial Arbitration and Mediation Services, Inc., Los Angeles County,
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the arbitrator, such arbitrator shall be selected from the American Arbitration
Association, and shall be conducted in accordance with the provisions of
California Code of Civil Procedure §§ 1280 et seq. as the exclusive forum for
the resolution of such dispute; provided, however, that provisional injunctive
relief may, but need not, be sought by any interested party to this Plan and/or
the Subscription Agreement in a court of law while arbitration proceedings are
pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the arbitrator. Final
resolution of any dispute through arbitration may include any remedy or relief
which the arbitrator deems just and equitable, including any and all remedies
provided by applicable state or federal statutes. At the conclusion of the
arbitration, the arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the arbitrator’s award or decision
is based. Any award or relief granted by the arbitrator hereunder shall be final
and binding on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with any of the matters referenced in the
first sentence above. The parties agree that Corporation shall be responsible
for payment of the forum costs of any arbitration hereunder, including the
arbitrator’s fee. The parties further agree that in any proceeding with respect
to such matters, each party shall bear its own attorney’s fees and costs (other
than forum costs

 

16



--------------------------------------------------------------------------------

associated with the arbitration) incurred by it or him or her in connection with
the resolution of the dispute.

 

 

17